Filed 9/29/21 Rivas v. Pacific Laundry Services CA2/8
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                        DIVISION EIGHT

ROSA RIVAS,                                                   B303090

       Plaintiff and Appellant,                               (Los Angeles County
                                                               Super. Ct. No. BC686085)
                   v.

PACIFIC LAUNDRY
SERVICES, LLC,

        Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of Los
Angeles County. Michelle Williams Court, Judge. Affirmed.

     Rastegar Law Group, Farzad Rastegar, Thomas S. Campbell
and Rose Sorial for Plaintiff and Appellant.

         Bare Law and Robert Bare for Defendant and Respondent.



                                          **********
       After being terminated from her job, plaintiff and appellant
Rosa Rivas filed this action against her former employer, defendant
and respondent Pacific Laundry Services, LLC for disability
discrimination and related claims under the Fair Employment and
Housing Act (FEHA; Gov. Code, § 12900 et seq.). At a bench trial in
2019, judgment was entered in favor of defendant from which
plaintiff now appeals.
       We find substantial evidence supports the judgment and
therefore affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       Plaintiff filed this action in December 2017 stating six causes
of action, including five FEHA claims for disability discrimination,
failure to prevent and correct discrimination, failure to make
reasonable accommodation, failure to engage in good faith
interactive process, and retaliation, and a claim of wrongful
termination in violation of public policy.
       Testimony from the May 2019 bench trial established the
following material facts.
1.     Plaintiff’s Testimony
       Plaintiff began working for defendant in August 2015. She
worked different positions, folding towels, sheets and other linen
taken in for cleaning from various business, like hotels and
restaurants. She usually worked folding towels. Plaintiff was
repeatedly told her productivity was low.
       Plaintiff admitted she could not work as quickly as her
coworkers or meet the production goals set by defendant. She
preferred working with the towels but was not able to use some of
the folding techniques her coworkers showed her because of the
pain in her hands. She preferred to use just her fingertips and
could not grab the towels as she was shown.




                                  2
      Plaintiff was diagnosed with fibromyalgia over a decade ago.
It mostly causes pain in her joints, but she also gets inflammation
throughout her body, and sometimes her hands and fingers feel
numb. Stress is often a trigger. Touching the linens when they
were hot was also a problem. She generally takes ibuprofen for
pain but it does not help much. She has also been prescribed other
painkillers, like Tylenol with codeine, but they also were not
particularly helpful.
      Plaintiff testified she told her former supervisor Robert (last
name spelled phonetically in the record as Cruck) and Betty
Anderson about her medical condition but nothing was done. She
recalled telling Robert she had fibromyalgia and he responded by
saying, “[w]hat the hell is that?”
      When Ms. Anderson took over as production manager, she
told plaintiff she was investigating her work performance because
of her low productivity. That was when plaintiff told Ms. Anderson
she had fibromyalgia. She recalled Ms. Anderson asking if that was
like having lupus.
      Plaintiff said that management acted like her medical
condition was not important. She asked Robert for a chair but he
said something to the effect of “[w]e’ll see” what Ms. Anderson
thinks. She admitted she never directly asked Ms. Anderson for a
chair to use while she worked. Every time she took time off for a
doctor’s appointment, plaintiff told Ms. Anderson it was related to
fibromyalgia. Plaintiff admitted that her doctors never gave her
any work restrictions related to fibromyalgia.
      After Ms. Anderson became production manager, she called
plaintiff into the office weekly. Plaintiff told Ms. Anderson she was
doing the best she could, and sometimes she cried, but she did not
feel her situation was taken seriously. Sometimes Ms. Anderson
came to her work station and criticized her work in front of her




                                  3
coworkers. She felt humiliated. Ms. Anderson also moved her
around and assigned her work at different work stations.
       One time plaintiff took off her shoes because her feet hurt
from standing so long. Robert told her she could not work barefoot
because it was unsanitary and a safety hazard. He suggested she
find more comfortable shoes. Plaintiff said she had tried other
shoes but it did not make a difference when she was standing for
long periods of time. Her doctor suggested shoes with memory foam
soles, and she bought some. She never asked her doctor for a note
saying she should be allowed to work without shoes or
recommending some other accommodation.
        Eventually, plaintiff’s doctor recommended she apply for
medical leave. He gave her a note and told her to ask about getting
leave under the Family and Medical Leave Act (FMLA). At work,
she asked for a form and someone in the office gave her one. She
filled it out and returned it in early October 2016. She also told
Ms. Anderson she wanted to take medical leave due to her
condition.
       Plaintiff denied she ever told Ms. Anderson that if she did not
like the way plaintiff worked, then Ms. Anderson should fire her.
       During cross-examination, plaintiff was shown her deposition
testimony in which she denied asking for any accommodation from
either Robert or Ms. Anderson. Plaintiff responded by reasserting
that she asked Robert for a chair.
       Plaintiff also acknowledged that doctor notes in her medical
records stated that she raised the issue of getting a permanent
disability diagnosis, and her doctor said a rheumatologist would
need to make that diagnosis. She acknowledged another note in her
medical records from the summer of 2016 in which her doctor said
he would recommend four weeks of disability (ending on Aug. 2,
2016), that she would have return to work thereafter, and that she




                                  4
understood there would be no further extensions. Plaintiff said she
did not know why her doctor said she would not be given any
further extensions. She also said she never asked her doctor about
giving her work restrictions so she could obtain an accommodation
at work.
       Plaintiff conceded she declined to have cortisone injections or
surgery on her hands recommended by one of her doctors because
she was fearful of such procedures.
       Plaintiff was terminated on October 21, 2016. On the day she
was terminated, she was taken to the office at the end of her shift,
given a check and told her services were no longer needed.
2.      Ms. Anderson’s Testimony
       Ms. Anderson testified she became defendant’s production
manager sometime in 2015. There were two floor supervisors below
her. Plaintiff’s productivity was always much lower than her
coworkers. Ms. Anderson tried pairing her with other employees to
see if she could learn better techniques from them but it never
helped.
       Ms. Anderson tried placing plaintiff at different work
stations. She did not believe plaintiff acted disrespectfully or with
anger; she just did not do the job well. Ms. Anderson did not put
plaintiff on any kind of formal probation, believing it was preferable
to attempt retraining and working at different stations instead.
However, plaintiff was resistant to other employees showing her
better techniques. She wanted to work at the napkin folding
station but was never able to improve her productivity.
       Ms. Anderson believed, from her observations on the factory
floor, that plaintiff mainly had productivity issues due to technique
and her insistence on doing things the way she wanted instead of
what her coworkers tried to show her that allowed for more efficient
processing. Two or three employees complained about working with




                                  5
plaintiff because she would tell them to slow down and not make
her work harder.
       Ms. Anderson denied discussing personnel matters with
plaintiff in front of coworkers while she was working. Those
discussions were always done in her office. If she spoke with
employees on the floor, it was simply to say hello.
       Ms. Anderson denied plaintiff ever told her she had a medical
issue that prevented her from doing her job. Plaintiff did not ask
for any kind of help or special accommodation. When her low
productivity was discussed, plaintiff would simply say that was all
she could do. Plaintiff regularly brought in doctor’s notes saying
she needed to time off for an appointment, but plaintiff never said
she had a chronic medical condition affecting her work. Nor did any
of the notes include any work restrictions or identify any medical
condition that needed accommodation. Plaintiff never told
Ms. Anderson she had been diagnosed with fibromyalgia.
       Ms. Anderson recalled that sometime around May 2016,
plaintiff came back to work after having gallbladder surgery with a
restriction of lifting no more than 15 pounds, but that was because
of her surgery. It was only for a limited period of time postsurgery
and was not a permanent work restriction. Ms. Anderson denied
ever being given any kind of FMLA form or request from plaintiff.
       Plaintiff never asked Ms. Anderson if she could have a chair
or stool at her work station. Even if plaintiff had requested a chair,
Ms. Anderson testified it was not possible to work from a seated
position. She explained there were anti-fatigue mats on the factory
floor to alleviate stress from standing, and employees are rotated to
different sides of the machine every four hours so that they are
using different parts of their bodies and not doing the same
repetitive motions the whole day.




                                  6
      Ms. Anderson said there was an incident where a supervisor
reported that plaintiff had taken her shoes off and would not put
them back on when told to do so. There was too much of a risk of
injury to have someone on the factory floor with no shoes. When
Ms. Anderson asked plaintiff what she was doing, plaintiff said her
feet and knees hurt. She did not say it was a regular condition.
Ms. Anderson saw that plaintiff was wearing cloth shoes, so she
suggested plaintiff get some shoes with better support.
      When it was reported that plaintiff’s productivity was getting
worse, a meeting was held with plaintiff, Guadalupe Sandoval,
Ms. Anderson and, later on, General Manager Christopher Fadden
joined the meeting. Plaintiff was advised that her productivity was
not improving and that they were going to have to let her go.
Plaintiff was dismissed only because she was not improving her
productivity. It had nothing to do with her taking time off to attend
doctor appointments.
3.     Testimony of Guadalupe Esquevel
      Guadalupe Esquevel testified she was plaintiff’s direct
supervisor and was present when plaintiff was terminated.
Ms. Esquevel said plaintiff’s productivity was always poor and
never improved despite efforts to assist her. Even before
Ms. Anderson was hired, Ms. Esquevel tried working with plaintiff
to help her, moving her to different stations. Plaintiff never told
her she had a medical condition, and she only knew plaintiff to
bring in a doctor’s note as an explanation for needing time off or to
take a sick day. Plaintiff would only say she could not work faster,
but never said it was because of a medical condition.
4.    Plaintiff’s Coworkers’ Testimony
      Emma Vera and Celotilde Alvarado were two of plaintiff’s
coworkers. Both testified that plaintiff’s productivity was always
an issue and impacted how they did their work, particularly if they




                                  7
were working at the same station. Plaintiff never mentioned to
either of them that she was suffering pain or had a medical
condition that impacted her ability to work as fast as they could.
Plaintiff told Ms. Vera that defendant was “paying her the same if
she did a lot or a little.” Ms. Alvarado also heard plaintiff say that
she got paid the same regardless of how much work she got done.
5.     Testimony of Christopher Fadden
       Christopher Fadden testified consistently with
Ms. Anderson’s description of the meeting at which plaintiff was let
go. He said he never saw any FMLA forms from plaintiff, never
learned she had reported suffering from a medical condition that
impacted her work, and he never saw any doctor’s notes that stated
she needed any type of accommodation. He recalled an incident
when plaintiff was working without shoes, which is a major safety
hazard in the warehouse that could not continue.
       The parties submitted closing arguments by way of written
briefs. The court issued a written statement of decision in favor of
defendant on all causes of action. Judgment was entered in favor of
defendant on November 15, 2019.
       This appeal followed.
                             DISCUSSION
       Plaintiff contends the trial court erred in finding that her
medical disability was not a substantial motivating factor in
defendant’s decision to terminate her. Plaintiff argues this presents
a legal issue that we are to review independently. Plaintiff says the
trial court misapplied the law in making its factual findings by
“improperly dissecting” her medical condition from the effect it had
on her ability to work.
       We are not persuaded by plaintiff’s effort to reframe her
evidentiary claim of error as a question of law. Plaintiff has raised




                                  8
a substantial evidence question. Our standard of review in such
circumstances is well established.
       “ ‘In general, in reviewing a judgment based upon a statement
of decision following a bench trial, “any conflict in the evidence or
reasonable inferences to be drawn from the facts will be resolved in
support of the determination of the trial court decision.
[Citations.]” [Citation.] In a substantial evidence challenge to a
judgment, the appellate court will “consider all of the evidence in
the light most favorable to the prevailing party, giving it the benefit
of every reasonable inference, and resolving conflicts in support of
the [findings]. [Citations.]” [Citation.] We may not reweigh the
evidence and are bound by the trial court’s credibility
determinations. [Citations.] Moreover, findings of fact are liberally
construed to support the judgment. [Citation.]’ ” (Cuiellette v. City
of Los Angeles (2011) 194 Cal.App.4th 757, 765; accord, Ribakoff v.
City of Long Beach (2018) 27 Cal.App.5th 150, 162 (Ribakoff).)
       There is ample evidence in the record supporting the trial
court’s factual findings, including that plaintiff was not subjected to
discrimination or retaliation based on any medical condition and
that plaintiff’s alleged disability was not a substantial motivating
factor in defendant’s decision to dismiss her.
       It was undisputed plaintiff’s work performance was poor.
Even plaintiff conceded her productivity was below that of her
coworkers. The only evidence plaintiff offered that her low
productivity was due to her fibromyalgia was her own testimony,
which was wholly uncorroborated and which the court found was
not credible. The court said it found “[Ms.] Anderson’s testimony
concerning the central events in this case to be more credible than
plaintiff’s testimony. Plaintiff’s testimony was at times internally
contradictory and inconsistent and at other times not logical.




                                   9
[Ms.] Anderson’s testimony was internally consistent and consistent
with other witnesses (including plaintiff in most instances).”
       Plaintiff’s doctors never gave her work restrictions, except for
a lifting restriction for a short period after plaintiff had gallbladder
surgery unrelated to her claimed disability. Plaintiff admitted she
never asked her doctors for restrictions or asked defendant for an
accommodation, except for once asking her former supervisor
(Robert) for a chair. Plaintiff never identified what type of
accommodation she needed or what type of accommodation would
have sufficed.
       By inference, as defendant argues, plaintiff seems to suggest
defendant should have accommodated her by accepting her work
even though it was below expectations and slowed down other
workers’ productivity. Defendant tried assigning her to different
work stations, but her work was unsatisfactory at each of them.
Two of her coworkers testified plaintiff told them that she gets paid
the same no matter how much she produces, from which the court
could reasonably infer plaintiff was not motivated to improve her
productivity.
       Defendant granted all the days off plaintiff requested for
illness or doctors’ appointments. Despite Ms. Anderson’s numerous
conversations with plaintiff about her productivity and getting a
written warning, plaintiff never reported she had a medical
disability. At most, on one occasion, plaintiff told Ms. Anderson in
response to being asked why she had taken off her shoes that her
feet and knees hurt her.
       The trial court was in the best position to assess the
credibility of the witnesses’ testimony. It is not our role to reweigh
that evidence or those credibility determinations. (Ribakoff, supra,
27 Cal.App.5th at p. 162 [“ ‘A judgment or order of a lower court is




                                  10
presumed to be correct on appeal, and all intendments and
presumptions are indulged in favor of its correctness.’ ”].)
                          DISPOSITION
      The judgment in favor of Pacific Laundry Services, LLC is
affirmed. Pacific Laundry Services, LLC shall recover costs of
appeal.

                        GRIMES, Acting P. J.

      WE CONCUR:

                        STRATTON, J.



                        OHTA, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                  11